DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 04/18/2022 has been entered and is currently under consideration.  Claims 1-14 allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 9:
A molding condition correction system, comprising at least one computer including a microprocessor and a storage apparatus storing processor-executable instructions, wherein when the instructions are executed by the microprocessor, the at least one computer is configured to:
correct[[ing]] a molding condition to be input to an injection molding machine scheduled for an injection molding;
activate the molding condition correction system in response to determining that a first actual production result achieved using a combination of a first mold and a first injection molding machine does not exist;
correct a first molding condition to be input to the first injection molding machine for performing the scheduled injection molding on the basis of first molding-machine-unique information acquired in advance for the first injection molding machine, second molding-machine-unique information acquired in advance for a second injection molding machine with which a second actual production result was acquired using a combination of the second injection molding machine and the first mold, and the second actual production result.
Claim 15 canceled.
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Baumann (US2008/0290541 of record) teaches:
An injection molding system (injection molding machine system 10), comprising:
at least one computer including a microprocessor (machine controller 80; [0022]); and a storage apparatus storing processor-executable instructions, wherein when the instructions are executed by the microprocessor ([0022]), the at least one computer is configured to:
determine based on a production schedule, a manufacturing condition that specifies a first combination of a first specific mold and a first specific injection molding machine to perform a scheduled injection molding ([0019]);
check whether or not a first actual production result was achieved in an injection molding performed using the first combination by searching an actual production result storage unit ([0046]); and
if the first actual production result was achieved, generate a correction molding condition for performing the scheduled injection molding of using the first combination on the basis of first stored molding-machine-unique information acquired in advance for the first injection molding machine, and
if the first actual production result was not achieved: generate the correction molding condition based on second stored molding-machine-unique information acquired in advance for a second injection molding machine with which a second actual production result was achieved in an injection molding performed using the second injection molding machine in combination with the first mold, wherein the second actual production result is acquired from the actual production result storage unit input to the first injection molding machine, the correction molding condition to generated for the second injection molding machine whereby the scheduled injection molding is performed using the first injection molding machine in combination with the first mold.
Baumann does not teach if the first actual production result was achieved, generate a correction molding condition for performing the scheduled injection molding of using the first combination on the basis of first stored molding-machine-unique information acquired in advance for the first injection molding machine, and
if the first actual production result was not achieved: generate the correction molding condition based on second stored molding-machine-unique information acquired in advance for a second injection molding machine with which a second actual production result was achieved in an injection molding performed using the second injection molding machine in combination with the first mold, wherein the second actual production result is acquired from the actual production result storage unit input to the first injection molding machine, the correction molding condition to generated for the second injection molding machine whereby the scheduled injection molding is performed using the first injection molding machine in combination with the first mold.
The remaining prior art of record does not teach the above limitations.  Therefore claim 1 is allowed.
Claims 1-8 and 10-14 are allowed due to dependency on claim 1
Regarding claim 9, Baumann teaches:
A molding condition correction system (injection molding machine system 10), comprising at least one computer including a microprocessor and a storage apparatus storing processor-executable instructions (machine controller 80; [0022]), wherein when the instructions are executed by the microprocessor ([0022]), the at least one computer is configured to:
correct a molding condition to be input to an injection molding machine scheduled for an injection molding ([0046]);
correct a first molding condition to be input to the first injection molding machine for performing the scheduled injection molding on the basis of first molding-machine-unique information acquired in advance for the first injection molding machine ([0019, 0046]).
Baumann does not teach to activate the molding condition correction system in response to determining that a first actual production result achieved using a combination of a first mold and a first injection molding machine does not exist; and correct a first molding condition to be input to the first injection molding machine for performing the scheduled injection molding on the basis of second molding-machine-unique information acquired in advance for a second injection molding machine with which a second actual production result was acquired using a combination of the second injection molding machine and the first mold, and the second actual production result.
The remaining prior art of record does not teach the above limitations.  Therefore claim 9 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743